Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
        Priority
This application claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 63/012064 04/17/2020], is acknowledged. 
 Status of Claims
Claims 1-20 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on June 22, 2022 and that has been entered. 
Response to Election/Restriction

In response to the restriction requirement Applicants have elected Group III, which includes claims 18-20 drawn to a solvent solution suitable for forming an imine or imine related compound or pharmaceutically acceptable salt thereof, with traverse, is acknowledged. However, in view of a fair interpretation of the claims, Examiner will rejoin the non-elected Groups I and II claims 1-14 and 15-17 to the elected Group III (because they fall within the scope of elected invention). Therefore, the restriction requirement is hereby withdrawn and hence, all currently pending claims 1-20 have been examined and found allowable over the prior art of record.
		Applicants preserve their right to file a divisional on the non-elected subject matter (if any).
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-20 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (closest art is US 8,766,004, cited) and there is no suggestion or motivation to modify any prior art method of forming an imine or imine-related or imine-derived compound and the method comprising the multiple steps of  to obtain the desired product, such as,

    PNG
    media_image1.png
    208
    649
    media_image1.png
    Greyscale
, and therefore, the instant claims 1-20 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626